DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-10, 12-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draper et al. (US 2015/0320932. Embodiment in figs. 2-3).
Regarding claim 1, Draper discloses
An auto injector (1, figs. 1-3 and pars. 0050-0051, 0056-0057) for administering a medicament (see pars. 0050-0051), the auto injector (1) being connectable to an electrical power supply (Examiner notes: the limitation “connectable to an electrical power supply” is interpreted as functional limitation, and the limitation “an electrical power supply” is not positively recited in claim 1. See par. 0053, the auto injector 1 comprises port 6 which serves for wired communication with another device for data transfer or charging. Therefore, the auto injector 1 is connectable to an electrical power supply via port 6), the auto injector (1) comprising: 
a housing (2, figs. 1-3) accommodating a battery (Examiner notes: see par. 0053 for the auto injector 1 comprises port 6 for wired communication with another device for charging. Therefore, the auto injector 1 comprises a battery) and a first electrical connector (6) accessible via a connector opening (14) in the housing (2) and accepting a second electrical connector of the electrical power supply (Examiner notes: the limitation “accepting a second electrical connector of the electrical power supply” is interpreted as functional limitation, and the limitation “a second electrical connector of the electrical power supply” is not positively recited in claim 1. See par. 0053, the auto injector 1 comprises port 6 which serves for wired communication with another device for data transfer or charging. Therefore, the auto injector 1 is configured to accept the electrical connector of the other device for data transfer or charging); 
a cartridge receiver (2.1, fig. 2) configured to receive a cartridge (3) containing the medicament (figs. 2-3 and par. 0050); 
an ejector member (9, figs. 2-3) movable along a longitudinal axis (longitudinal axis of 1) between a first ejector position (fig. 3) and a second ejector position (fig. 2) and being configured to follow movement of the cartridge (3) along the longitudinal axis (longitudinal axis of 1) when the cartridge (3) is received in the cartridge receiver (2.1), wherein the ejector member (9) has an ejector abutment face (see annotated fig. 2 below. Examiner notes: see figs. 2-3 and par. 0057, member 9 is part of 2.1) configured to abut a face of the cartridge (distal face of cartridge 3); and 
a blocking member (8, figs. 2-3) coupled to the ejector member (9), the blocking member (8) being configured to move between a blocking position (fig. 2), wherein the connector opening (14) is blocked (fig. 2) and a non-blocking position (fig. 3), wherein the connector opening (14) is not blocked (fig. 3), wherein the blocking member (8) is in the blocking position (fig. 2) when the ejector member (9) is in the second ejector position (fig. 2), and wherein the blocking member (8) is in the non-blocking position (fig. 3) when the ejector member (9) is in the first ejector position (fig. 3).

    PNG
    media_image1.png
    591
    583
    media_image1.png
    Greyscale

Regarding claim 4, Draper discloses 
The auto injector according to claim 1, wherein the blocking member (8) comprises a first blocking coupling member (proximal portion of 8 that is coupled to 2.2 to close the connector opening 14) and the ejector member (9) comprises a second blocking coupling member (handle portion of 9), and wherein the first blocking coupling member (proximal portion of 8 that is coupled to 2.2 to close the connector opening 14) and the second blocking coupling member (handle portion of 9) are in engagement to translate movement of the ejector member to the blocking member (Examiner notes: see figs. 2-3, movement of 9 causes movement of 8).
Regarding claim 5, Draper discloses 
The auto injector according to claim 1, wherein movement of the ejector member (9) from a third ejector position (position of 9 where 8 partially unblocks the connector opening 14) to the second ejector position (fig. 2) moves the blocking member from the non-blocking position (position of 8 partially unblocking the connector opening 14) to the blocking position (fig. 2), wherein the third ejector position (position of 9 where 8 partially unblocks the connector opening 14) is between the first ejector position (fig. 3) and the second ejector position (fig. 2).
Regarding claim 6, Draper discloses 
The auto injector according to claim 1, wherein movement of the ejector member (9) from a fourth ejector position (position of 9 where 8 partially blocks the connector opening 14) to the first ejector position (fig. 3) moves the blocking member (8) from the blocking position (position of 8 blocking the connector opening 14) to the non-blocking position (fig. 3), wherein the fourth ejector position (position of 9 where 8 partially blocks the connector opening 14) is between the first ejector position (fig. 3) and the second ejector position (fig. 2).
Regarding claim 7, Draper discloses 
The auto injector according to claim 1, wherein the ejector member (9) and the blocking member (8) are fixedly connected with respect to movement along the longitudinal axis (Examiner notes: see figs. 2-3, movement of 9 along the longitudinal axis causes movement of 8 along the longitudinal axis).
Regarding claim 9, Draper discloses 
The auto injector according to claim 1, wherein the cartridge receiver (2.1, figs. 2-3) is configured to receive the cartridge (3) through a cartridge receiver opening (opening of 2.1 for 3 to be inserted into) in a cartridge receiving direction along the longitudinal axis (see figs. 2-3).
Regarding claim 10, Draper discloses 
The auto injector according to claim 1, wherein the blocking member (8) is movable between the blocking position (fig. 2) and the non-blocking position (fig. 3) along the longitudinal axis (longitudinal axis of 1).
Regarding claim 12, Draper discloses 
The auto injector according to claim 1, wherein the blocking member (8) is prevented to move to the blocking position if the first electrical connector is coupled to the second electrical connector (Examiner notes: see figs. 2-3, when the electrical connector of the external device is coupled to the electrical connector 6, the blocking member 8 is prevented to move to cover the connector opening 14. Therefore, the blocking member 8 is prevented to move to the blocking position).
Regarding claim 13, Draper discloses 
The auto injector according to claim 1, wherein the ejector member (9) is prevented to move to the second ejector position if the blocking member (8) is prevented to move to the blocking position (Examiner notes: see figs. 2-3, when the electrical connector of the external device is coupled to the electrical connector 6, the blocking member 8 is prevented to move to cover the connector opening 14. See par. 0057, members 8 and 9 are parts of 2.1. Therefore, when the blocking member 8 is prevented to move to the blocking position, the ejector member 9 is prevented to move to the second ejector position).
Regarding claim 16, Draper discloses 
The auto injector according to claim 1, wherein the ejector member (9) is configured to move from the first position (fig. 3) to the second position (fig. 2) in response to contact of the ejector abutment face (see annotated fig. 2 above) with the cartridge (3) when the cartridge (3) is inserted into the cartridge receiver (2.1).
Regarding claim 17, Draper discloses 
A system (figs. 1-3) comprising an auto injector according to claim 1, and a cartridge (3) containing the medicament (par. 0050), wherein the cartridge (3) is configured to be received in the cartridge receiver (2.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draper et al. (US 2015/0320932. Embodiment in figs. 2-3) in view of Wimpenny et al. (US 2013/0079708).
Regarding claim 2, Draper discloses the auto injector according to claim 1, as set forth above, except for comprising a drive module coupled to actuate a plunger rod, the drive module being configured to receive electrical power from the battery.
Draper only discloses the auto injector 1 being an electromechanical drug delivery device for administering a drug (par. 0050).
However, Wimpenny teaches an electro-mechanical drug delivery device (fig. 1A and par. 0113) comprising a drive module (502/506, fig. 23 and par. 0277) coupled to actuate a plunger rod (514/516, fig. 23 and pars. 0274-0277), the drive module (502/506) being configured to receive electrical power from the battery (306, fig. 20).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Draper’s auto injector by adding a drive module and a plunger rod, as taught by Wimpenny, for the purpose of providing sufficient structure to the device to dispense the user selected dose (par. 0277 of Wimpenny).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 3 of prior U.S. Patent No. 11,406,760. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3-4 of U.S. Patent No. 11,406,760. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
Application 17/829,161
Olesen et al. (US 11,406,760)
Claim 1
Claim 3
Claim 16
Claim 4

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783